Name: COMMISSION REGULATION (EC) No 3255/93 of 26 November 1993 amending Regulation (EEC) No 2729/88 laying down detailed rules for the application of Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  agricultural policy;  agricultural activity
 Date Published: nan

 27. 11 . 93 Official Journal of the European Communities No L 293/37 COMMISSION REGULATION (EC) No 3255/93 of 26 November 1993 amending Regulation (EEC) No 2729/88 laying down detailed rules for the application of Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas for a parcel exchange, must specify in particular how the parcel exchange can qualify for the additional premium and must indicate the demarcation of the wine-growing area to which the measure is applicable ; Whereas the list of large-seed varieties eligible for a diffe ­ rent premium should be updated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas ('), as last amended by Regulation (EEC) No 1 990/93 (2), and in particular Article 20 thereof, Whereas Regulation (EEC) No 1990/93 has made tech ­ nical adjustments to Regulation (EEC) No 1442/88 ; whereas detailed implementing rules should be laid down where appropriate, and Commission Regulation (EEC) No 2729/88 (3), as last amended by Regulation (EEC) No 2192/93 (4), should be amended accordingly ; Whereas all arrangements relating to the provisions repealed by the Council should be deleted, namely the preferential distillation scheme on the one hand and, on the other, the increases applied previously where aban ­ donment involved the entire area under vines ; whereas certain specific provisions which no longer apply should also be deleted ; Whereas the particular conditions referred to in the second subparagraph of Article 2 (3) of Regulation (EEC) No 1442/88 concern first and foremost Greece, where pursuant to Article 16 of Commission Regulation (EEC) No 3929/87 on harvest, production and stock declarations relating to wine-sector products ^, as last amended by Regulation (EEC) No 605/92 (6), grape harvesters are exempt from the obligation to make declarations until the 1990/91 marketing year ; whereas those conditions also cover in more general term cases where the declarations for the five previous marketing years are not all available, for reasons attributable to the history of the wine-growing holding and owing in particular to a take-over or the installation of another wine-grower ; Whereas the conditions to be determined pursuant to the first subparagraph of Article 9a ( 1 ) of Regulation (EEC) No 1442/88 regarding the grant of an additional premium Article 1 Regulation (EEC) No 2729/88 is hereby amended as follows : 1 . Article 3 is deleted ; 2. the following subparagraph is added to Article 4 (3) : 'As regards Greece, the average yield referred to in the second subparagraph of Article 2 (3) of Regulation (EEC) No 1442/88 shall be calculated on the basis of the harvest declarations made from at least the 1991 /92 wine year. If declarations are available for less than five wine years, the provision on the highest-yielding harvest and the lowest-yielding harvest shall not apply.' ; 3 . Articles 7, 8 and 9 are deleted ; 4. Article 10 is replaced by the following : 'Article 10 1 . To qualify for an additional premium, the proce ­ dure of parcel exchange provided for in the first subpa ­ ragraph of Article 9a (1 ) of Regulation (EEC) No 1442/88 must take one of the following legal forms :  the sale of the applicant's initial parcel ,  the lease of that parcel for a period of at least 18 years.(') OJ No L 132, 28 . 5. 1988, p. 3 . (2) OJ No L 182, 24. 7. 1993, p. 7. (3) OJ No L 241 , 1 . 9 . 1988, p . 108 . O OJ No L 196, 5 . 8 . 1993, p . 19 . 0 OJ No L 369, 29. 12. 1987, p. 59 . ¥) OJ No L 65, 11 . 3 . 1992, p. 24. No subsequent application shall be made for an aban ­ donment premium with respect to the parcel concerned. No L 293/38 27. 11 . 93Official Journal of the European Communities 2. The vineyard adjustment programmes carried out by the Member State must : 3 . The measures adopted by the Member State pursuant to paragraphs 1 and 2 shall be notified to the Commission.' ; 5 . paragraph 3 of Article 11a is deleted ; 6 . the following varieties are hereby added to Annex I : at point 3 . Greece : 'Victoria' at point 4. Italy : 'Regina' ; 7 . Annexes II and III are deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the date of the permanent abandon ­ ment of wine-growing areas with respect to the 1993/94 wine year.  accurately delimit, on the basis of the land register, the vineyards where amalgamation and the mainte ­ nance of areas under vine is sought, in order to prevent fragmentation or environmental damage. The competent authorities may delegate delimina ­ tion of the areas concerned to local bodies approved for that purpose,  specify the vine varieties to be maintained,  specify the level of the additional premium, up to the maximum of ECU 1 500 per hectare laid down, on the basis of quality criteria appropriate to the local context. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1993 . For the Commission Rene STEICHEN Member of the Commission